Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to Lee Ping-Yu (TWI618420B) as cited in the IDS filed 03/08/2021.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee Ping-Yu (TWI618420B).
Regarding claim 1, Ping-Yu teaches a micro-speaker comprising a hollow frame (3) comprising a hollow portion, a top surface, and a bottom surface 5opposite to the top surface (figures 1, 2, 3, 6, 9, 10), wherein the hollow portion communicates between the top surface and .
Regarding claim 2, Ping-Yu shows the elastic piece body (43) of the elastic damping piece that comprises a bending portion (figures 1, 4, 5, 7, 8, 9, 10), an extension length of the 
Regarding claim 3, as broadly claimed, Ping-Yu shows the bending portion (a portion of the bending portion of the elastic piece body 43) that is a U-shaped 25elastic piece body (figures 4, 5, 7, 8, 10). 
Regarding claim 6, Ping-Yu shows a symmetrical damping piece (41, 42, 43, figures 1, 2, 3, 4, 5, 7, 8, 9, 10), wherein the symmetrical damping piece is arranged at one end of the hollow frame (3) symmetrically opposite to the elastic damping piece (41, 42, 43, figures 1, 2, 3, 4, 5, 7, 8, 9, 10), and wherein the symmetrical 10damping piece (41, 42, 43) comprises an outer end (42), an inner end (41) and a damping piece body (43), the outer end (42) is fixedly connected to the bottom surface of the hollow frame (3, figures 1, 10), the inner end (41) is fixedly connected to the bottom edge of the voice coil (1, figures 1, 3, 10), and the damping piece body (43) is connected between the outer end (42) and the inner end (41),
Regarding claim 7, Ping-Yu shows the symmetrical damping piece and the elastic damping piece that are connected as a one-piece ring structure (figures 1, 8, 10).
Regarding claim 8, Ping-Yu shows the hollow frame (3) that is a rectangular frame (figures 1, 2, 4, 5, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 (claim 3, as interpreted in a different manner) are rejected under 35 U.S.C. 103 as being unpatentable over Lee Ping-Yu (TWI618420B). 
Regarding claim 3, as interpreted in a different manner, Ping-Yu does not specifically disclose that the bending portion of the elastic piece body (43) is a U-shaped elastic piece body.  However, it would have been obvious to one skilled in the art to provide any configuration and/or any shape for the bending portion of the elastic piece body such as providing a U-shaped elastic piece body for an alternate choice depending on the applications and the desired frequency characteristics in the system.
Regarding claims 4-5, Ping-Yu teaches the outer fixing member (42) of the elastic damping piece that is fixed to the bottom surface of the hollow frame (3), and the inner fixing member (41) of the 5elastic damping piece that is fixed to the bottom edge of the voice coil (figures 1, 3, 10).  Ping-Yu does not specifically disclose the outer fixing member and/or the inner fixing member comprising a glue layer as claimed.  However, the Examiner takes the Office Notice that providing a glue layer for fixing the parts in a loudspeaker is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any bonding or adhesive means in the system of Ping-Yu such as providing the outer fixing member of the elastic damping piece comprising a glue layer that is fixedly bonding to the bottom surface of the hollow frame, and providing the inner fixing member of the 5elastic damping piece comprising a glue layer that is fixedly bonding to the bottom edge of the voice coil for an alternate choice and better fixing and securely connecting the outer and inner fixing members in the speaker system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        



HL
July 2, 2021